


Exhibit 10.9

TREDEGAR CORPORATION

AMENDED AND RESTATED INCENTIVE PLAN

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan


 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

 

1.01. Administrator

1

 

1.02. Affiliate

1

 

1.03. Agreement

1

 

1.04. Board

1

 

1.05. Code

1

 

1.06. Committee

1

 

1.07. Common Stock

1

 

1.08. Company

1

 

1.09. Deferred Stock Benefit

1

 

1.10. Exchange Act

2

 

1.11. Fair Market Value

2

 

1.12. Incentive Award

2

 

1.13. Option

2

 

1.14. Participant

2

 

1.15. Plan

2

 

1.16. Stock Award

2

 

1.17. Ten Percent Shareholder

2

 

 

 

ARTICLE II PURPOSES

4

 

 

 

ARTICLE III ADMINISTRATION

5

 

 

 

ARTICLE IV ELIGIBILITY

6

 

 

 

ARTICLE V STOCK SUBJECT TO PLAN

7

 

 

 

 

5.01. Shares Issues

7

 

5.02. Aggregate Limit

7

 

5.03. Reallocation of Shares

7

 

 

 

ARTICLE VI OPTIONS

8

 

 

 

 

6.01. Award

8

 

6.02. Option Price

8

 

6.03. Maximum Option Period

8

 

6.04. Nontransferability

8

 

6.05. Transferable Options

8

 

6.06. Employee Status

9

 

6.07. Exercise

9

 

6.08. Payment

9

i

--------------------------------------------------------------------------------





 

 

 

 

6.09. Installment Payment

9

 

6.10. Shareholder Rights

10

 

6.11. Disposition of Stock

10

 

 

 

ARTICLE VII STOCK AWARDS

11

 

 

 

 

7.01. Award

11

 

7.02. Vesting

11

 

7.03. Performance Objectives

11

 

7.04. Employee Status

11

 

7.05. Shareholder Rights

11

 

 

 

ARTICLE VIII INCENTIVE AWARDS

13

 

 

 

 

8.01. Award

13

 

8.02. Terms and Conditions

13

 

8.03. Nontransferability

13

 

8.04. Transferable Incentive Awards

13

 

8.05. Employee Status

14

 

8.06. Shareholder Rights

14

 

 

 

ARTICLE IX ADJUSTMENT UPON CHANGE IN COMMON STOCK

15

 

 

 

ARTICLE X COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

16

 

 

 

ARTICLE XI GENERAL PROVISIONS

17

 

 

 

 

11.01. Effect on Employment and Service

17

 

11.02. Unfunded Plan

17

 

11.03. Rules of Construction

17

 

 

 

ARTICLE XII AMENDMENT

18

 

 

 

ARTICLE XIII DURATION OF PLAN

19

 

 

 

ARTICLE XIV EFFECTIVE DATE OF PLAN

20

ii

--------------------------------------------------------------------------------




Tredegar Corporation
Amended and Restated Incentive Plan

ARTICLE I

DEFINITIONS

1.01. Administrator

          Administrator means the Committee and any delegate of the Committee
that is appointed in accordance with Article III.

1.02. Affiliate

          Affiliate means any “subsidiary” or “parent” corporation (within the
meaning of Section 424 of the Code) of the Company.

1.03. Agreement

          Agreement means a written agreement (including any amendment or
supplement thereto) between the Company and a Participant specifying the terms
and conditions of a Stock Award, an Incentive Award or an Option granted to such
Participant.

1.04. Board

          Board means the Board of Directors of the Company.

1.05. Code

          Code means the Internal Revenue Code of 1986, and any amendments
thereto.

1.06. Committee

          Committee means the Executive Compensation Committee of the Board.

1.07. Common Stock

          Common Stock means the common stock of the Company.

1.08. Company

          Company means Tredegar Corporation

1.09. Deferred Stock Benefit

          Deferred Stock Benefit means a benefit under a nonqualified deferred
compensation plan that is settled by the issuance of Common Stock including, by
way of example and not of

1

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

limitation, the deferral of income attributable to the exercise of an Option or
the vesting or transferability of a Stock Award.

1.10. Exchange Act

          Exchange Act means the Securities Exchange Act of 1934, as amended and
as in effect on the date of this Agreement.

1.11. Fair Market Value

          Fair Market Value means, on any given date, the closing price of a
share of Common Stock as reported on the New York Stock Exchange composite tape
on such date, or if the Common Stock was not traded on the New York Stock
Exchange on such day, then on the next preceding day that the Common Stock was
traded on such exchange, all as reported by such source as the Administrator may
select.

1.12. Incentive Award

          Incentive Award means an award which, subject to such terms and
conditions as may be prescribed by the Administrator, entitles the Participant
to receive a cash payment from the Company or an Affiliate.

1.13. Option

          Option means a stock option that entitles the holder to purchase from
the Company a stated number of shares of Common Stock at the price set forth in
an Agreement.

1.14. Participant

          Participant means an employee of the Company or an Affiliate,
including an employee who is a member of the Board, or an individual who
provides services to the Company or an Affiliate, who satisfies the requirements
of Article IV and is selected by the Administrator to receive a Stock Award, an
Option, an Incentive Award or a combination thereof.

1.15. Plan

          Plan means the Tredegar Corporation Amended and Restated Incentive
Plan.

1.16. Stock Award

          Stock Award means Common Stock awarded to a Participant under
Article VIII.

1.17. Ten Percent Shareholder

          Ten Percent Shareholder means any individual owning more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of an Affiliate. An

2

--------------------------------------------------------------------------------




Tredegar Corporation
Amended and Restated Incentive Plan

individual shall be considered to own any voting stock owned (directly or
indirectly) by or for his brothers, sisters, spouse, ancestors or lineal
descendants and shall be considered to own proportionately any voting stock
owned (directly or indirectly) by or for a corporation, partnership, estate or
trust of which such individual is a shareholder, partner or beneficiary.

3

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE II

PURPOSES

          The Plan is intended to assist the Company and its Affiliates in
recruiting and retaining individuals with ability and initiative by enabling
such persons to participate in the future success of the Company and its
Affiliates and to associate their interests with those of the Company and its
shareholders. The Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying and the grant Stock Awards and Incentive Awards and the
settlement of Deferred Stock Benefits. No Option that is intended to be an
incentive stock option shall be invalid for failure to qualify as an incentive
stock option. The proceeds received by the Company from the sale of Common Stock
pursuant to this Plan shall be used for general corporate purposes.

4

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE III

ADMINISTRATION

          The Plan shall be administered by the Administrator. The Administrator
shall have authority to grant Stock Awards, Incentive Awards and Options upon
such terms (not inconsistent with the provisions of this Plan) as the
Administrator may consider appropriate. Such terms may include conditions (in
addition to those contained in this Plan) on the exercisability of all or any
part of an Option or on the transferability or forfeitability of a Stock Award
or Incentive Award. Notwithstanding any such conditions, the Administrator may,
in its discretion, accelerate the time at which any Option may be exercised or
the time at which a Stock Award may become transferable or nonforfeitable or the
time at which an Incentive Award may be settled. In addition, the Administrator
shall have complete authority to interpret all provisions of this Plan; to
prescribe the form of Agreements; to adopt, amend, and rescind rules and
regulations pertaining to the administration of the Plan; and to make all other
determinations necessary or advisable for the administration of this Plan. The
express grant in the Plan of any specific power to the Administrator shall not
be construed as limiting any power or authority of the Administrator. Any
decision made, or action taken, by the Administrator in connection with the
administration of this Plan shall be final and conclusive. Neither the
Administrator nor any member of the Committee shall be liable for any act done
in good faith with respect to this Plan or any Agreement, Option, Stock Award or
Incentive Award. All expenses of administering this Plan shall be borne by the
Company.

          The Committee, in its discretion, may delegate to one or more officers
of the Company or the Executive Committee of the Board, all or part of the
Committee’s authority and duties with respect to grants and awards to
individuals who are not subject to the reporting and other provisions of
Section 16 of the Exchange Act. The Committee may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Committee’s delegate or delegates that were consistent with the terms of the
Plan.

5

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE IV

ELIGIBILITY

          Any employee of the Company or an Affiliate (including a corporation
that becomes an Affiliate after the adoption of this Plan) or a person who
provides services to the Company or an Affiliate (including a corporation that
becomes an Affiliate after the adoption of this Plan) is eligible to participate
in this Plan if the Administrator, in its sole discretion, determines that such
person has contributed significantly or can be expected to contribute
significantly to the profits or growth of the Company or an Affiliate. Directors
of the Company who are employees of the Company or an Affiliate may be selected
to participate in this Plan.

6

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE V

STOCK SUBJECT TO PLAN

5.01. Shares Issues

          Upon the award of shares of Common Stock pursuant to a Stock Award the
Company may issue shares of Common Stock from its authorized but unissued Common
Stock. Upon the exercise of any Option the Company may deliver to the
Participant (or the Participant’s broker if the Participant so directs), shares
of Common Stock from its authorized but unissued Common Stock.

5.02. Aggregate Limit

          The maximum aggregate number of shares of Common Stock that may be
issued under this Plan pursuant to the exercise of Options, the grant of Stock
Awards and the settlement of Deferred Stock Benefits is 1,843,325 shares. The
maximum aggregate number of shares that may be issued under this Plan as Stock
Awards is 300,000 shares. Shares of Common Stock issued in settlement of
Deferred Stock Benefits attributable to the deferral of Option and Stock Award
gain shall be counted toward the foregoing limits only once; provided, however,
that shares of Common Stock issued in settlement of Deferred Stock Benefits that
constitute earnings on such deferrals shall be counted separately toward the
foregoing limits. The maximum aggregate number of shares that may be issued
under this Plan and the maximum number of shares that may be issued as Stock
Awards shall be subject to adjustment as provided in Article IX.

5.03. Reallocation of Shares

          If an Option is terminated, in whole or in part, for any reason other
than its exercise, the number of shares of Common Stock allocated to the Option
or portion thereof may be reallocated to other Options, Stock Awards and
Deferred Stock Benefits to be granted or issued under this Plan. If a Stock
Award is forfeited, in whole or in part, for any reason, the number of shares of
Common Stock allocated to the Stock Award or portion thereof may be reallocated
to other Options, Stock Awards and Deferred Stock Benefits to be granted or
issued under this Plan.

7

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE VI

OPTIONS

6.01. Award

          In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom an Option is to be granted and will
specify the number of shares of Common Stock covered by such awards; provided,
however, that no individual may be granted Options in any calendar year covering
more than 450,000 shares of Common Stock.

6.02. Option Price

          The price per share for Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is granted.
Notwithstanding the preceding sentence, the price per share for Common Stock
purchased on the exercise of any Option that is an incentive stock option
granted to an individual who is a Ten Percent Shareholder on the date such
option is granted, shall not be less than one hundred ten percent (110%) of the
Fair Market Value on the date the Option is granted.

6.03. Maximum Option Period

          The maximum period in which an Option may be exercised shall be
determined by the Administrator on the date of grant, except that no Option that
is an incentive stock option shall be exercisable after the expiration of ten
years from the date such Option was granted. In the case of an incentive stock
option that is granted to a Participant who is a Ten Percent Shareholder on the
date of grant, such Option shall not be exercisable after the expiration of five
years from the date of grant. The terms of any Option that is an incentive stock
option may provide that it is exercisable for a period less than such maximum
period.

6.04. Nontransferability

          Except as provided in Section 6.05, each Option granted under this
Plan shall be nontransferable except by will or by the laws of descent and
distribution. Except as provided in Section 6.05, during the lifetime of the
Participant to whom the Option is granted, the Option may be exercised only by
the Participant. No right or interest of a Participant in any Option shall be
liable for, or subject to, any lien, obligation, or liability of such
Participant.

6.05. Transferable Options

          Section 6.04 to the contrary notwithstanding, if the Agreement
provides, an Option that is not an incentive stock option may be transferred by
a Participant to the Participant’s children, grandchildren, spouse, one or more
trusts for the benefit of such family members or a partnership in which such
family members are the only partners; provided, however, that Participant may
not

8

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

receive any consideration for the transfer. In addition to transfers described
in the preceding sentence the Administrator may grant Options that are not
incentive stock options that are transferable on other terms and conditions as
may be permitted under Securities Exchange Commission Rule 16b-3 as in effect
from time to time. The holder of an Option transferred pursuant to this section
shall be bound by the same terms and conditions that governed the Option during
the period that it was held by the Participant.

6.06. Employee Status

          For purposes of determining the applicability of Section 422 of the
Code (relating to incentive stock options), or in the event that the terms of
any Option provide that it may be exercised only during employment or within a
specified period of time after termination of employment, the Administrator may
decide to what extent leaves of absence for governmental or military service,
illness, temporary disability, or other reasons shall not be deemed
interruptions of continuous employment.

6.07. Exercise

          Subject to the provisions of this Plan and the applicable Agreement,
an Option may be exercised in whole at any time or in part from time to time at
such times and in compliance with such requirements as the Administrator shall
determine; provided, however, that incentive stock options (granted under the
Plan and all plans of the Company and its Affiliates) may not be first
exercisable in a calendar year for stock having a Fair Market (determined as of
the date an Option is granted) exceeding $100,000. An Option granted under this
Plan may be exercised with respect to any number of whole shares less than the
full number for which the Option could be exercised. A partial exercise of an
Option shall not affect the right to exercise the Option from time to time in
accordance with this Plan and the applicable Agreement with respect to the
remaining shares subject to the Option.

6.08. Payment

          Unless otherwise provided by the Agreement, payment of the Option
price shall be made in cash or a cash equivalent acceptable to the
Administrator. If the Agreement provides, payment of all or part of the Option
price may be made by surrendering shares of Common Stock to the Company. If
Common Stock is used to pay all or part of the Option price, the sum of the cash
and cash equivalent and the Fair Market Value (determined as of the day
preceding the date of exercise) of the shares surrendered must not be less than
the Option price of the shares for which the Option is being exercised.

6.09. Installment Payment

          If the Agreement provides, and if the Participant is employed by the
Company on the date the Option is exercised, payment of all or part of the
Option price may be made in installments. In that event the Company shall lend
the Participant an amount equal to not more than ninety percent (90%) of the
Option price of the shares acquired by the exercise of the Option. This

9

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

amount shall be evidenced by the Participant’s promissory note and shall be
payable in not more than five equal annual installments, unless the amount of
the loan exceeds the maximum loan value for the shares purchased, which value
shall be established from time to time by regulations of the Board of Governors
of the Federal Reserve System. In that event, the note shall be payable in equal
quarterly installments over a period of time not to exceed five years. The
Administrator, however, may vary such terms and make such other provisions
concerning the unpaid balance of such purchase price in the case of hardship,
subsequent termination of employment, absence on military or government service,
or subsequent death of the Participant as in its discretion are necessary or
advisable in order to protect the Company, promote the purposes of the Plan and
comply with regulations of the Board of Governors of the Federal Reserve System
relating to securities credit transactions.

          The Participant shall pay interest on the unpaid balance at the
minimum rate necessary to avoid imputed interest or original issue discount
under the Code. All shares acquired with cash borrowed from the Company shall be
pledged to the Company as security for the repayment thereof. In the discretion
of the Administrator, shares of stock may be released from such pledge
proportionately as payments on the note (together with interest) are made,
provided the release of such shares complies with the regulations of the Federal
Reserve System relating to securities credit transactions then applicable. While
shares are so pledged, and so long as there has been no default in the
installment payments, such shares shall remain registered in the name of the
Participant, and he shall have the right to vote such shares and to receive all
dividends thereon.

6.10. Shareholder Rights

          No Participant shall have any rights as a shareholder with respect to
shares subject to his Option until the date of exercise of such Option.

6.11. Disposition of Stock

          A Participant shall notify the Company of any sale or other
disposition of Common Stock acquired pursuant to an Option that was an incentive
stock option if such sale or disposition occurs (i) within two years of the
grant of an Option or (ii) within one year of the issuance of the Common Stock
to the Participant. Such notice shall be in writing and directed to the
Secretary of the Company.

10

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE VII

STOCK AWARDS

7.01. Award

          In accordance with the provisions of Article IV, the Administrator
will designate each individual to whom a Stock Award is to be made and will
specify the number of shares of Common Stock covered by such awards; provided,
however, that no Participant may receive Stock Awards in any calendar year for
more than 75,000 shares of Common Stock.

7.02. Vesting

          The Administrator, on the date of the award, may prescribe that a
Participant’s rights in the Stock Award shall be forfeitable or otherwise
restricted for a period of time or subject to such conditions as may be set
forth in the Agreement. If a Stock Award is not nonforfeitable and transferable
upon its grant, the period of restriction shall be at least three years;
provided, however, that the minimum period of restriction shall be at least one
year in the case of a Stock Award that will become transferable and
nonforfeitable on account of the satisfaction of performance objectives
prescribed by the Administrator.

7.03. Performance Objectives

          In accordance with Section 7.02, the Administrator may prescribe that
Stock Awards will become vested or transferable or both based on objectives
stated with respect to the Company’s, an Affiliate’s or an operating unit’s
return on equity, earnings per share, total earnings, earnings growth, return on
capital, return on assets, or Fair Market Value. If the Administrator, on the
date of award, prescribes that a Stock Award shall become nonforfeitable and
transferable only upon the attainment of performance objectives stated with
respect to one or more of the foregoing criteria, the shares subject to such
Stock Award shall become nonforfeitable and transferable only to the extent that
the Administrator certifies that such objectives have been achieved.

7.04. Employee Status

          In the event that the terms of any Stock Award provide that shares may
become transferable and nonforfeitable thereunder only after completion of a
specified period of employment, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment.

7.05. Shareholder Rights

          Prior to their forfeiture (in accordance with the applicable Agreement
and while the shares of Common Stock granted pursuant to the Stock Award may be
forfeited or are

11

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

nontransferable), a Participant will have all rights of a shareholder with
respect to a Stock Award, including the right to receive dividends and vote the
shares; provided, however, that during such period (i) a Participant may not
sell, transfer, pledge, exchange, hypothecate, or otherwise dispose of shares of
Common Stock granted pursuant to a Stock Award, (ii) the Company shall retain
custody of the certificates evidencing shares of Common Stock granted pursuant
to a Stock Award, and (iii) the Participant will deliver to the Company a stock
power, endorsed in blank, with respect to each Stock Award. The limitations set
forth in the preceding sentence shall not apply after the shares of Common Stock
granted under the Stock Award are transferable and are no longer forfeitable.

12

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE VIII

INCENTIVE AWARDS

8.01. Award

          The Administrator shall designate Participants to whom Incentive
Awards are made. All Incentive Awards shall be finally determined exclusively by
the Administrator under the procedures established by the Administrator;
provided, however, that no Participant may receive an Incentive Award payment in
any calendar year that exceeds the lesser of (i) 75% of the Participant’s base
salary (prior to any salary reduction or deferral elections) as of the date of
grant of the Incentive Award or (ii) $250,000.

8.02. Terms and Conditions

          The Administrator, at the time an Incentive Award is made, shall
specify the terms and conditions which govern the award. Such terms and
conditions shall prescribe that the Incentive Award shall be earned only to the
extent that the Company, an Affiliate or an operating unit, during a performance
period of at least one year, achieves objectives based on return on equity,
earnings per share, total earnings, earnings growth, return on capital, return
on assets or Fair Market Value. Such terms and conditions also may include other
limitations on the payment of Incentive Awards including, by way of example and
not of limitation, requirements that the Participant complete a specified period
of employment with the Company or an Affiliate or that the Company, an
Affiliate, or the Participant attain stated objectives or goals (in addition to
those prescribed in accordance with the preceding sentence) as a prerequisite to
payment under an Incentive Award. The Administrator, at the time an Incentive
Award is made, shall also specify when amounts shall be payable under the
Incentive Award and whether amounts shall be payable in the event of the
Participant’s death, disability, or retirement.

8.03. Nontransferability

          Except as provided in Section 8.04, Incentive Awards granted under
this Plan shall be nontransferable except by will or by the laws of descent and
distribution. No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.

8.04. Transferable Incentive Awards

          Section 9.03 to the contrary notwithstanding, the Administrator may
grant transferable Incentive Awards to the extent that, and on such terms and
conditions as may be permitted by, Securities Exchange Commission Rule 16b-3 as
in effect from time to time. The holder of an Incentive Award transferred
pursuant to this section shall be bound by the same terms and conditions that
governed the Incentive Award during the period that it was held by the
Participant.

13

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

8.05. Employee Status

          If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment, the
Administrator may decide to what extent leaves of absence for governmental or
military service, illness, temporary disability or other reasons shall not be
deemed interruptions of continuous employment.

8.06. Shareholder Rights

          No Participant shall, as a result of receiving an Incentive Award,
have any rights as a shareholder of the Company or any Affiliate on account of
such award.

14

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE IX

ADJUSTMENT UPON CHANGE IN COMMON STOCK

          The maximum number of shares as to which Options, Stock Awards and
Deferred Stock Benefits may be granted or issued under this Plan, the terms of
outstanding Options, Stock Awards and Incentive Awards and the per individual
limitations on the number of shares for which Options and Stock Awards may be
granted shall be adjusted as the Committee shall determine to be equitably
required in the event that (a) the Company (i) effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of shares or (ii)
engages in a transaction to which Section 424 of the Code applies or (b) there
occurs any other event which, in the judgment of the Committee necessitates such
action. Any determination made under this Article IX by the Committee shall be
final and conclusive.

          The issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or obligations
of the Company convertible into such shares or other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
maximum number of shares as to which Options, Stock Awards and Deferred Stock
Benefits may be granted or issued, the per individual limitations on the number
of shares for which Options and Stock Awards may be granted or the terms of
outstanding Options, Stock Awards or Incentive Awards.

          The Committee may make Stock Awards and may grant Options in
substitution for performance shares, phantom shares, stock awards, stock
options, stock appreciation rights, or similar awards held by an individual who
becomes an employee of the Company or an Affiliate in connection with a
transaction described in the first paragraph of this Article IX. Notwithstanding
any provision of the Plan (other than the limitation of Section 5.02), the terms
of such substituted Stock Awards or Option grants shall be as the Committee, in
its discretion, determines is appropriate.

15

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE X

COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

          No Option shall be exercisable, no Common Stock shall be issued, no
certificates for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan except in compliance with all applicable federal and
state laws and regulations (including, without limitation, withholding tax
requirements), any listing agreement to which the Company is a party, and the
rules of all domestic stock exchanges on which the Company’s shares may be
listed. The Company shall have the right to rely on an opinion of its counsel as
to such compliance. Any share certificate issued to evidence Common Stock when a
Stock Award is granted or for which an Option is exercised may bear such legends
and statements as the Administrator may deem advisable to assure compliance with
federal and state laws and regulations. No Option shall be exercisable, no Stock
Award shall be granted, no Common Stock shall be issued, no certificate for
shares shall be delivered, and no payment shall be made under this Plan until
the Company has obtained such consent or approval as the Administrator may deem
advisable from regulatory bodies having jurisdiction over such matters.

16

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE XI

GENERAL PROVISIONS

11.01. Effect on Employment and Service

          Neither the adoption of this Plan, its operation, nor any documents
describing or referring to this Plan (or any part thereof) shall confer upon any
individual any right to continue in the employ or service of the Company or an
Affiliate or in any way affect any right and power of the Company or an
Affiliate to terminate the employment or service of any individual at any time
with or without assigning a reason therefor.

11.02. Unfunded Plan

          The Plan, insofar as it provides for grants, shall be unfunded, and
the Company shall not be required to segregate any assets that may at any time
be represented by grants under this Plan. Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan. No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

11.03. Rules of Construction

          Headings are given to the articles and sections of this Plan solely as
a convenience to facilitate reference. The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

17

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE XII

AMENDMENT

          The Board may terminate this Plan from time to time. The Committee may
amend this Plan from time to time; provided, however, that the approval of the
Board shall be required to amend Article IV or Sections 5.02 or 6.02 hereof; and
provided, further, that no amendment may become effective until shareholder
approval is obtained if (i) the amendment increases the aggregate number of
shares of Common Stock that may be issued under the Plan or (ii) the amendment
changes the class of individuals eligible to become Participants. No amendment
shall, without a Partici­pant’s consent, adversely affect any rights of such
Participant under any outstanding Stock Award, Option or Incentive Award
outstanding at the time such amendment is made.

18

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE XIII

DURATION OF PLAN

          No Stock Award, Option or Incentive Award may be granted under this
Plan after February 24, 2009. Stock Awards, Options and Incentive Awards granted
before that date shall remain valid in accordance with their terms. Deferred
Stock Benefits may be issued at any time; provided that a sufficient number of
shares of Common Stock remains available pursuant to Section 5.02.

19

--------------------------------------------------------------------------------




Tredegar Corporation

Amended and Restated Incentive Plan

ARTICLE XIV

EFFECTIVE DATE OF PLAN

          Options and Incentive Awards may be granted under this Plan upon its
adoption by the Board, provided that no Option or Incentive Award shall be
effective or exercisable unless this Plan is approved by a majority of the votes
entitled to be cast by the Company’s shareholders, voting either in person or by
proxy, at a duly held shareholders’ meeting within twelve months of such
adoption. Stock Awards may be granted and Deferred Stock Benefits may be issued
under this Plan upon the later of its adoption by the Board or its approval by
shareholders in accordance with the preceding sentence.

20

--------------------------------------------------------------------------------